                                                    USDC SDNY
UNITED STATES DISTRICT COURT                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                       ELECTRONICALLY FILED
PARAGON INSURANCE HOLDINGS, LLC,                    DOC #: _________________
                                                    DATE FILED: _12/11/2019_____
                            Petitioner,

             -against-
                                                           19 Civ. 7238 (AT)
ALLIED WORLD INSURANCE COMPANY,
                                                                ORDER
                        Respondent.
ANALISA TORRES, District Judge:

     The final pretrial conference scheduled for December 11, 2019, is ADJOURNED to
December 12, 2019, at 2:30 p.m.

      SO ORDERED.

Dated: December 11, 2019
       New York, New York
